Citation Nr: 0300148	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  00-18 701A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. 
Little Rock, Arkansas


THE ISSUE

Entitlement to a compensable rating for residuals of 
neurolysis of the right ilioinguinal and genitofemoral 
nerves.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to 
January 1957.  

This appeal comes to the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
at St. Petersburg, Florida.  That rating decision granted 
service connection for neurolysis of the right 
ilioinguinal and genitofemoral nerves, and assigned a 
noncompensable disability evaluation.  Based on surgical 
treatment for this disorder in January 2001, a temporary 
total disability evaluation was assigned from the date of 
surgery through March 2001, at which time the 
noncompensable disability evaluation was reinstated.  The 
Board has rephrased the issue on the title page to reflect 
that this is an initial rating claim.  See Fenderson v. 
West, 12 Vet. App. 119 (1999) (where an appeal stems from 
an initial rating, VA must frame and consider the issue as 
to whether separate or "staged" ratings may be assigned 
for any or all of the retroactive period from the 
effective date of the grant of service connection in 
addition to a prospective rating).  

The veteran appeared for a September 2002 video-conference 
hearing before C.W. Symanski, who is the member of the 
Board rendering the final determination in this claim and 
was designated by the Chairman of the Board to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991 
& Supp. 2002).  A complete transcript of that hearing is 
of record.  

During the September 2002 hearing, the veteran's 
representative raised the issue, essentially, of service 
connection for incontinence as secondary to service 
connected residuals of right inguinal hernia.  That issue 
has not been adjudicated by the RO and is not in appellate 
status.  Accordingly, it is referred to the RO for any 
further action deemed appropriate.  



FINDING OF FACT

Residuals of neurolysis of the right ilioinguinal and 
genitofemoral nerves are shown to approximate severe or 
complete paralysis of the genitofemoral ilioinguinal 
nerves.  


CONCLUSION OF LAW

Residuals of neurolysis of the right ilioinguinal and 
genitofemoral nerves are 10 percent disabling according to 
applicable schedular criteria.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A (West 1991 & Supp. 2002); 38 C.F.R. §§  4.1, 
4.2, 4.7, 4.10, 4.20, 4.21, 4.123, 4.124a, Diagnostic Code 
8530, 8630 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

In general, disability evaluations are assigned by 
applying a schedule of ratings which represent, as far as 
can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. §§ 4.1 
and 4.2 require that each disability be viewed in relation 
to its entire recorded history, that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition, and that each disability be considered from the 
point of view of the veteran working or seeking work.  Not 
all disabilities will show all the findings specified in 
the rating criteria, but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  

In evaluating the veteran's request for an increased 
rating, the Board considers the medical evidence of 
record.  The medical findings are then compared to the 
criteria set forth in the VA's Schedule for Rating 
Disabilities.  An evaluation of the level of disability 
present must include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain 
on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45.  Furthermore, the U.S. Court of Appeals for Veterans 
Claims (Court) has held that the VA must consider the 
applicability of regulations relating to pain.  Quarles v. 
Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  The "functional 
loss due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath at 
592.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7.  

In cases where the original rating assigned is appealed, 
consideration must be given to whether a higher rating is 
warranted at any point during the pendency of the claim.  
See Fenderson, cited above.  

Diagnostic Code 8530 provides a zero percent disability 
rating for mild or moderate paralysis of the ilioinguinal 
nerve and a 10 percent disability rating for severe to 
complete paralysis of the ilioinguinal nerve.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8530.  The term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the picture for complete paralysis 
given with each nerve, whether due to varied level of the 
nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for 
the mild, or at most, moderate degree.  38 C.F.R. 
§ 4.124a, Diseases of the Peripheral Nerves.  

Diagnostic Code 8630 refers to neuritis involving the 
ilioinguinal nerve.  Neuritis is characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, and is rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete, paralysis.  38 C.F.R. 
§ 4.123.  Diagnostic Code 8730 refers to neuralgia 
involving the ilioinguinal nerve.  Neuralgia is 
characterized by dull and intermittent pain, of typical 
distribution so as to identify the nerve, and is also 
rated on the same scale provided for injury of the nerve 
involved, with a maximum equal to moderate, incomplete, 
paralysis.  38 C.F.R. § 4.124.  

Where the particular disability for which the veteran is 
service connected is not listed, it will be permissible to 
rate under a closely related disease or injury in which 
not only are the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20; see also Lendenmann v. Principi, 3 Vet. 
App. 345 (1992); Pernorio v. Derwinski, 2 Vet. App. 625 
(1992).  

Historically, the various medical records show that the 
veteran underwent a right inguinal herniorrhaphy during 
active service but he developed recurrent right inguinal 
hernia following separation.  Another herniorrhaphy was 
required in 1960.  Neuralgia of the right intercostal 
nerves developed, for which he underwent subsequent 
surgeries.  

VA outpatient treatment records show, in September 1996, 
that the veteran underwent therapeutic blocks of the right 
ilioinguinal and genitofemoral nerves for pain.  He 
underwent injections to relieve the pain in the region of 
these nerves in October and November 1996.  He complained 
that the blocks were not helping to relieve the pain.  

In January 1997, Michael R. Moore, M.D., reported that he 
had seen the veteran in December 1996 for complaints of 
right inguinal pain and tenderness to the point where he 
had trouble walking.  The findings were thickening around 
the right inguinal hernia repair (with no hernia present), 
no testicular masses or tenderness, good femoral pulses, 
and normal neurological examination.  The impression was 
tender scar in the right inguinal hernia repair site.  His 
capacity to work reportedly would definitely be hindered 
by pain and tenderness in the area of the right inguinal 
hernia repair.  

In March 1998, the veteran underwent VA neurolysis of the 
right ilioinguinal and genitofemoral nerves for pain 
control.  He had complained of persistent excruciating 
pain in the right groin with radiation to the right 
testicle.  Pathological studies revealed connective tissue 
with no definite nerve involved for the genitofemoral 
nerve section and a portion of the ilioinguinal nerve.  
The genitofemoral nerve was identified as a fibrous band.  
The day after the procedure, he complained that the 
testicular pain had not changed and he could not sleep 
through the night even with pain medication.  Some 
ischemia of the right testicle was found and he opted for 
right orchiectomy over continued pain management.  He 
tolerated the procedure well and was transferred to the 
recovery room in good condition.  In December 1998, he 
reported that some pain had resolved but he continued to 
suffer from inferior groin pain.  In March 1999, he 
complained of constant Charlie horse type pain with 
sitting decreasing the pain versus walking, coughing, and 
bowel movements.  He described a constant and throbbing 
pain and skin sensitive to touch.  The groin showed 
hyperparesthesia, a healed scar, and intact sensations at 
the thighs and scrotum.  The neurological status showed 
sensory normal, motor at 5/5 in all extremities, and 
intact reflexes.  The assessment was entrapment neuropathy 
of the ilioinguinal nerve versus the genitofemoral nerve.  
Diagnostic nerve block and possible cryoanesthesia were 
indicated.  

On a VA examination in June 1999, the veteran complained 
of intermittent, sharp, lancinating pain in the right 
groin area precipitated by varying weight or by walking on 
the right lower extremity or by lifting the right lower 
extremity.  He stated that he could walk a maximum of  1/2 
block without exacerbating the pain in his right groin.  
He described some loss of sensation involving the right 
inguinal area.  He appeared to be in chronic pain.  The 
right groin surgical scar was well-healed and the right 
testicle was missing.  Strength and tone of all major 
muscle groups in both lower extremities were within normal 
limits without atrophy, fasciculations or ataxia.  
Pinprick sensation was decreased in the right groin in the 
distribution of the right-sided ilioinguinal and 
genitofemoral nerves.  Pain, touch, and proprioception 
were intact otherwise.  The impression was residuals of 
right inguinal hernia and neurolysis of the right 
ilioinguinal and genitofemoral nerves on the right with 
residual sensory loss in these nerves, which were termed 
purely sensory nerves the interruption of which did not 
result in any motor deficit.  He appeared to have a 
complex regional pain syndrome involving the area of the 
right groin with chronic pain and loss of function.  The 
examiner could not state that this was a direct result of 
the neurolysis of the ilioinguinal and genitofemoral 
nerves but it was a consequence of his overall right 
inguinal herniorrhaphy residuals.  

Robert G. Valentine, Jr., M.D., reported in November 2000 
that the veteran had confirmed complex regional pain 
syndrome involving the right groin (reflex sympathetic 
dystrophy).  He had failed all forms of conservative 
therapy.  A neurologist had supported the use of a spinal 
infusion pump.  Injections of subarachnoid morphine and 
clonidine were to be tested.  This specifically was for 
the treatment of the chronic intractable pain from the 
complex regional pain syndrome.  

On a VA examination in March 2002, the veteran stated 
that, since a morphine pump was implanted (at his expense) 
his pain had been relieved by about 80 percent.  He could 
walk much better and for a distance of up to 2 miles.  He 
limited his lifting to 15 pounds.  He had a slight limp on 
the right side.  The neurologic findings were identical to 
those found and recorded in June 1999.  The 
diagnosis/impression was likewise unchanged.  

In June 2002, Dr. Valentine reported that reflex 
sympathetic dystrophy syndrome was disabling and prevented 
the veteran from working.  A failed attempt at 
ilioinguinal neurolysis was noted.  Multiple medical 
problems were reported as impinging on the veteran's 
ability to work.  

During the September 2002 hearing, the veteran testified 
that his right inguinal region had been very painful since 
March 1998 so that he could not walk sometimes.  His right 
hip reportedly was affected.  He received steroid 
injections that lasted for 3-5 days before he needed 
another one.  He finally had a pump implanted, but VA 
would not approve it.  Pain in the right inguinal region 
was constant, but nearly gone since his pain pump was 
implanted.  

The medical evidence shows that, from the beginning, pain 
of the affected nerves in this case required extraordinary 
treatment.  The nerves are in close proximity to each 
other and have been rated for their combined disabling 
effect.  The genitofemoral nerve is also an unlisted 
condition that is appropriately rated under Diagnostic 
Codes 8530 and 8630.  Basically, the complete medical 
evidence shows that throughout the period of time covered 
by this claim, there has been excruciating, intractable 
pain and sensory loss in the distribution of the 
ilioinguinal and genitofemoral nerves.  Difficulty walking 
and increased pain from coughing, walking, lifting, and on 
bowel movements have been indicated.  Repeated surgery and 
injections to relieve the pain were unsuccessful, until a 
pain pump was implanted.  Even so, some constant pain is 
shown to remain.  With the demonstrated sensory loss and 
pain from these nerves affecting ability to function, the 
Board finds that the residuals of neurolysis of the 
ilioinguinal and genitofemoral nerves more nearly 
approximates neuritis and equates with severe paralysis of 
these nerves.  This is ratable as 10 percent disabling, 
which is the highest rating assignable under the schedule.  

Finally, in determining that an evaluation in excess of 10 
percent is not warranted, the Board has considered 38 
C.F.R. § 3.321(b)(1).  The veteran has not submitted 
evidence tending to show that his service-connected 
residuals of neurolysis of the ilioinguinal and 
genitofemoral requires frequent periods of hospitalization 
or causes unusual interference with work other than that 
contemplated within the schedular standards.  Therefore, 
the Board finds no basis for further action.  VAOPGCPREC 
6-96 (1996).

The Board also has considered whether the appellant is 
entitled to "staged" ratings for his disability, as 
prescribed by in Fenderson.  The evidence is considered to 
have shown entitlement to a rating higher than the rating 
assigned for the residuals of the neurolysis of the 
ilioinguinal and genitofemoral nerves.  The disability 
rating of 10 percent is assignable during the entire 
period starting with the date of the grant of service 
connection for dysfunction of these nerves.  

II. VCAA

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5102; 38 C.F.R. § 3.159(b)(2).  In this case, there is 
no issue as to providing an appropriate application form 
or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to 
be provided by the claimant and what part VA will attempt 
to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In this case, VA notified the 
claimant by letters dated in July 1998, September 1998, 
May 1999, July 2000, May 2002, and August 2002 that VA had 
or would obtain all relevant evidence in the custody of a 
Federal department or agency, including VA, Vet Center, 
service department, Social Security, and other Federal 
agencies.  He was advised that it was his responsibility 
to either send medical treatment records from his private 
physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records for him.  The duty to 
notify of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.  

Third, VA has a duty to assist claimants to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service department medical records are on file, 
and his VA treatment records have been associated with the 
claims file.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(2), (3).  The claimant has provided 
authorizations, and his private medical records were 
obtained.  38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(1).  There is no indication that other Federal 
department or agency records exist that should be 
requested.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. 
§ 3.159(c)(2).  The claimant was notified of the need for 
VA examinations, and they were accorded him.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran was 
asked to advise VA if there were any other information or 
evidence he considered relevant to his claim so that VA 
could help him by getting that evidence.  He was also 
advised what evidence VA had requested, and notified in 
the statement of the case and supplemental statements of 
the case what evidence had been received.  There is no 
indication that any pertinent evidence was not received.  
Therefore, the duty to notify of inability to obtain 
records does not arise in this case.  See 38 U.S.C.A. 
§ 5103A(b)(2), (3); 38 C.F.R. § 3.159(e).  Thus, VA's duty 
to assist has been fulfilled.  


ORDER

A disability rating of 10 percent for residuals of 
neurolysis of the ilioinguinal and genitofemoral nerves is 
granted, subject to the governing regulations applicable 
to the payment of monetary benefits.  


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

